NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: ROBERT W. HUNT, M.D., a                  No. 15-56225
Medical Corporation,
                                                D.C. No. 2:15-cv-00667-AG
             Debtor.
______________________________
                                                MEMORANDUM*
PELI POPOVICH HUNT, an individual and
trustee,

                Appellant,

 v.

DAVID M. GOODRICH, Chapter 7
Trustee; PETER C. ANDERSON, United
States Trustee,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                              Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Peli Popovich Hunt appeals pro se from the district court’s orders imposing

pre-filing restrictions on Hunt after declaring her a vexatious litigant, and

dismissing Hunt’s bankruptcy appeal as moot. We have jurisdiction under 28

U.S.C. §§ 158(d) and 1291. We review for an abuse of discretion a pre-filing order

entered against a vexatious litigant. Molski v. Evergreen Dynasty Corp., 500 F.3d

1047, 1056 (9th Cir. 2007). We review de novo a district court’s determination

that a bankruptcy appeal is moot. Nat’l Mass Media Telecomm. Sys., Inc. v.

Stanley (In re Nat’l Mass Media Telecomm. Sys., Inc.), 152 F.3d 1178, 1180 (9th

Cir. 1998). We affirm.

      The district court did not abuse its discretion in declaring Hunt a vexatious

litigant and imposing pre-filing restrictions because the court gave Hunt notice and

the opportunity to oppose the order, created a record adequate for review, made

substantive findings of frivolousness, and tailored the order narrowly to prevent the

abusive conduct. See Molski, 500 F.3d at 1057.

      The district court properly dismissed Hunt’s appeal as moot because the

property was conveyed to third parties, which prevented the district court from

granting effective relief. See Nat’l Mass Media Telecomm. Sys., Inc., 152 F.3d at

1180-81 (affirming dismissal on the basis of mootness where the sale of the

                                           2                                    15-56225
property to a non-party prevented the court from granting effective relief).

      Because Hunt’s appeal to the district court is moot, we do not consider her

arguments addressing the underlying merits of the appeal

      To the extent Hunt challenges the bankruptcy court’s order as the

representative of a separate legal entity, the appeal is dismissed because “a non-

lawyer ‘has no authority to appear as an attorney for others than himself.’” Johns

v. County of San Diego, 114 F.3d 874, 877 (9th Cir. 1997) (quoting C.E. Pope

Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987)).

      All pending motions are denied.

      AFFIRMED.




                                          3                                    15-56225